DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          This action is in response to the remarks filed on July 18, 2018. An Appeal Brief was filed by Applicant’s Representative on June 03, 2019. Examiner was reversed by the Board of Appeals on August 17, 2021.

          Allowable Subject Matter
2.        Claims 1-20 are allowed.

                                                   
        The following is an examiner's statement of reasons for allowance:
3.	Claims 1-20 are allowed in view of the reasons argued by applicant in Appeal brief filed 06/03/2019 and Patent Board Decision of 08/17/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
          Reasons for Allowance is not required in this office communication as applicant’s Appeal brief and Patent Board Decision make evident the reason for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
         Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious 
        Therefore, claims 1-20 are hereby allowed.
         
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459